—In an action for a divorce and ancillary relief, the plaintiff appeals, by permission, from an order of the Supreme Court, Suffolk County (Gowan, J.), dated August 16, 2000, which, upon her failure to comply with a stipulation directing her either to sell the former marital residence by August 15, 2000, or vacate the premises by that date, and upon a provision in the stipulation that if she failed to vacate the premises, a writ of eviction could be issued without further notice to her, ordered the Sheriff of Suffolk County to enter the former marital premises, eject her therefrom, and put the defendant into possession.
Ordered that the order is affirmed, with costs.
The determination whether to grant a writ of assistance lies within the discretion of the trial court, and it must give consideration to the relative equities of the particular situation (see, Long Is. City Sav. & Loan Assn. v Levene, 138 NYS2d 573). Under the circumstances presented, we find that the Supreme Court providently exercised its discretion. Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.